DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Bolea (US 2014/0228905 A1).
Regarding claim 1, Bolea discloses a device for treating obstructive sleep apnea (eg. Abstract, Para. 2-4), comprising: a non-cardiac stimulation element to stimulate an upper airway patency-related nerve (Eg. Abstract, Para. 361), according to a first stimulation protocol including alternating stimulation periods and non-stimulation periods in which a timing of the stimulation periods is asynchronous relative to patient breathing in multiple embodiments (eg. Para. 473 and 514, asynchronous stimulation), wherein a duration of each respective stimulation period is greater than a duration of each respective non-stimulation period (eg. Para. 460, 473-474, duty cycle values are non-limiting examples), and wherein the duration of each respective stimulation period is based on a reference respiratory-related parameter (eg. Para. 473-474). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Bolea to allow for asynchronous/fixed stimulation to account for irregular and unpredictable breathing patterns (eg. Para. 516). Although the asynchronous method typically uses a 50% duty cycle, the prior art states that it can be used with a more manual method which gives more flexibility in setting parameters such as duty cycle (Eg. Para. 514-516). Combining this with previous embodiments that adjust duty cycles based on predicted respiratory periods (eg. Para. 472-474) would better tailor the treatment to the individual patient’s most predictable breathing patterns.
Regarding claim 2, Bolea discloses the asynchronous timing of the stimulation relative to patient breathing comprises the timing being not based on actively-sensed respiration during application of the first stimulation protocol (eg. Para. 514-516, settings may be arbitrarily set).
Regarding claim 3, Bolea discloses the reference respiration-related parameter comprises a reference respiratory pattern (eg. Para. 326, 472-474).
Regarding claim 4, Bolea discloses the reference respiratory pattern comprises a reference respiratory cycle and where a duration of each respective stimulation period is greater than a duration of an inspiratory phase of the reference respiratory cycle (eg. Para. 472-474).
Regarding claim 5, Bolea discloses the reference respiration-related parameter is based on stable respiration (eg. 498-500, 639).
Regarding claim 6, Bolea discloses the reference respiratory-related parameter comprises a reference respiratory cycle and wherein a combined duration of a respective one of the stimulation periods and a respective one of the non-stimulation periods is less than a duration of the reference respiratory cycle (eg. Para. 129, 420, period 514-516).
Regarding claim 7, Bolea discloses reference respiratory-related parameter comprises a reference respiratory cycle (eg. Para. 315-319) and wherein the combined duration of a respective one of the stimulation periods and of a respective one of the non-stimulation periods is no greater than a duration of a reference respiratory cycle (eg. Para. 420 multiple pulses within a respiration cycle).
Regarding claim 8, Bolea discloses the duration of the respective stimulation periods remain uniform (eg. Para. 501, can choose uniform or non-uniform pulses).
Regarding claim 9, Bolea discloses the reference respiratory-related parameter comprises a reference respiratory cycle, and wherein the combined duration of a respective one of the stimulation periods and of a respective one of the non-stimulation periods is less than 30 percent of duration of a reference respiratory cycle (eg. Para. 420).
Regarding claim 10, Bolea discloses the combined duration of a respective one of the stimulation periods and of a respective one of the non-stimulation periods is less than 20 percent of duration of the reference respiratory cycle (eg. Para. 420).
Regarding claim 11, Bolea discloses a respective one of the stimulation periods and a respective one of the non-stimulation periods are in a proportion of at least 1.5 to 1 (eg. Para. 474 and 481).
Regarding claim 12, Bolea discloses a duration of a respective one of the stimulation periods exceeds the duration of a respective one of the non-stimulation periods by a factor of 3 (eg. Para. 474 and 481, prior art lists the 69% duty cycle as a non-limiting example). The Examiner believes increasing the duty cycle to 75% would be obvious to one of ordinary skill in the art as it is a very similar range to the non-limiting example disclosed in Bolea. The Examiner asserts that it would also be obvious to try under routine optimization since there is a finite number of solutions due to a duty cycle being between 0 and 100% (See MPEP 2144.05 I-II).
Regarding claim 13, Bolea discloses a combination of a respective one of the stimulation periods and a respective one of the non-stimulation periods comprises a stimulation cycle, and wherein a duration of the respective one of the stimulation periods comprises at least 80 percent of a duration of the stimulation cycle (same reason as Claim 13 rejection).
Regarding claim 14, Bolea discloses each respective stimulation period comprises continuous pulsed stimulation (eg. Para. 302, 354).
Regarding claim 15, Bolea discloses the non-cardiac stimulation element comprises an implantable electrode and the device comprises an implantable pulse generator electrically connectable to the implantable electrode (eg. Fig. 1, Para. 127).
Regarding claim 16, Bolea discloses a processor; and a non-volatile computer readable medium storing instructions, executable on the processor, to implement the first stimulation protocol (eg. Para. 136).
Regarding claim 17, Bolea discloses a device for treating obstructive sleep apnea (eg. Abstract, Para. 2-4), comprising: a non-cardiac stimulation element to stimulate an upper airway patency-related nerve (Eg. Abstract, Para. 361), according to a first stimulation protocol including alternating stimulation periods and non-stimulation periods in which a timing of the stimulation periods is asynchronous relative to patient breathing (eg. Para. 473 and 514, asynchronous stimulation), wherein a duration of each respective stimulation period is greater than a duration of each respective non-stimulation period (eg. Para. 460, 473-474), duty cycle values are non-limiting examples), wherein the first stimulation protocol is to deliver multiple stimulation periods within a duration of a reference respiratory cycle (eg. Para. 420 multiple pulses within a respiration cycle).
Regarding claim 18, Bolea discloses the duration of each respective non-stimulation period is at least less than half of the duration of each respective stimulation period (eg. Para. 474 and 481).
Regarding claim 20, Bolea discloses the stimulation protocol is to deliver at least some of the multiple stimulation periods within a duration of an inspiratory phase of the reference respiratory cycle (eg. Para. 420).
Regarding claim 21, Bolea discloses the duration of each respective stimulation period is at least less than 30 percent of a duration of the reference respiratory cycle (eg. Para. 420).
Regarding claim 22, Bolea discloses a combination of a respective one of the stimulation periods and a respective one of the non-stimulation periods comprises a stimulation cycle, and wherein the first stimulation protocol is to deliver more than one stimulation cycle within a duration of the reference respiratory cycle (eg. Para. 420).
Regarding claim 23, Bolea discloses a device for treating obstructive sleep apnea (eg. Abstract, Para. 2-4), comprising: a non-cardiac stimulation element to stimulate an upper airway patency-related nerve (Eg. Abstract, Para. 361), according to a first stimulation protocol including alternating stimulation periods and non-stimulation periods in which a timing of the stimulation periods is asynchronous relative to patient breathing (eg. Para. 473 and 514, asynchronous stimulation), wherein a duration of each respective stimulation period is greater than a duration of each respective non-stimulation period (eg. Para. 460, 473-474), and wherein a combined duration of a respective one of the stimulation periods and a respective one of the non-stimulation periods is greater than a duration of a reference respiratory cycle (eg. Para. 474, 499, 636).
Regarding claim 24, Bolea discloses the duration of a respective one of the stimulation periods is greater than the duration of the reference respiratory cycle (eg. Para. 474, 499, 636).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Bolea (US 2014/0228905 A1) in view of Nakata (US 2014/0194793 A1).
Regarding claim 19, Bolea discloses the invention of claim 17 and the reference respiratory cycle comprises at least one of: a historical patient-specific reference respiratory cycle (eg. Para. 266, 298); but does not disclose a multiple patient reference respiratory cycle.
Nakata teaches a sleep apnea monitor that analyzes normal ranges of respiratory rates based on population averages (eg. Para. 345).
It would have been obvious to one of ordinary skill to have combined the invention of Bolea to adjust the reference cycles to be based on a population average as taught by Nakata to better tune a fixed/asynchronous signal if the patient does not have enough historical data for a stable breathing pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792